Citation Nr: 1426972	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-50 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Review of the record shows that additional VA outpatient treatment records were received in April 2013.  However, because these records are not relevant to the issue on appeal, appellate adjudication may proceed.

The Veteran's appeal was remanded by the Board in August 2012.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence does not reflect that the Veteran sustained a bilateral eye condition as result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151, for a bilateral eye condition, due to VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA learned in September 2012 that the Social Security Administration (SSA) that records considered in adjudication of the Veteran's claim to that agency for disability benefits had been destroyed; the Veteran was notified of this unavailability the same month.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  No opinion was obtained for the record with respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 because the evidence of record did not trigger VA's duty to assist by providing such an opinion.  38 C.F.R. § 3.159(c) (4); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue). 

The record does not indicate that additional evidence pertinent this appeal is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran asserts that compensation is warranted for a bilateral eye condition under the provisions of 38 U.S.C.A. § 1151.  At the June 2010 DRO hearing, he testified that he never had any vision impairment prior to a 2003 VA routine vision evaluation.  He stated that he never had problems with distance vision until a 2003 visit at which a VA clinician put drops into his eyes to dilate them.  He reported that thereafter his visual acuity decreased gradually; by June 2005 his vision had decreased to 20/400 in both eyes, by September 2005 he was writing the director of the VA hospital to get help, and by December 2005, he was undergoing eye surgery to have his vision restored.  Similarly, per his representative's July 2011 statement, the Veteran's argument for compensation is based on VA treatment in 2003.  Specifically, the representative asserts that prior to a 2003 visit, the Veteran never had any eye or vision problems.  However, at that visit, the clinician used eye drops to determine the intraocular pressure of his eyes, after which his vision began to fail; it became progressively worse over time and glaucoma was also diagnosed.

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  In determining whether additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2013).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2013).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2) (2013). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1) (2013). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2) (2013). 

The record reflects that the Veteran sought treatment for decreased vision in May 2003.  While visual acuity was noted to be normal at 20/20, clinical examination showed that evidence of nuclear sclerosis cataracts in both eyes.  Refractive error was diagnosed.  Subsequent to this visit, he had an eye examination in June 2003.  The report from that visit reflects that eye drops were used to dilate the eyes and conduct a corneal and retina examination.  Again, the diagnosis was refractive error.  

The next record, the December 2004 VA eye examination report, noted the Veteran's report of blurred vision for the last two years; uncorrected vision was 20/200 in both eyes, and corrected vision was 20/30-2 in the right eye and 20/30-1 in the left eye.  The diagnoses were refractive error, mild dry eye, and incipient senile cataracts.  The examiner found that the loss of vision was caused by or a result of his refractive error.  Further, the Veteran was found with a peripheral visual field constriction by Goldman perimetry of unknown origin, but could not opine as to the definitive diagnosis without resorting to speculation.  

A November 2005 VA record notes that the Veteran had corrected right eye vision of 20/40 and left eye vision of 20/70; while the corneas were clear in both eyes, the lenses showed nuclear sclerosis cataracts.  The assessment noted that because the Veteran did not have myopia by history, and that his distance vision was "plano" or without refractive error in 2003, the visual acuity changes were likely due to the lens changes brought on by the cataracts.  After this consultation, VA records reflect surgical removal of cataracts was completed in the left eye in December 2005, and in the right eye in February 2006, with successful lens implantation bilaterally.  An August 2006 follow-up examination shows increased intraocular pressure and borderline glaucoma, for which medication was prescribed.

Subsequently, VA treatment records dated from December 2008 through January 2013 show diagnoses of pseudophakia, glaucoma, left eye cataract, bilateral eye pain, photophobia, and refractive error.

The evidence does not establish that the Veteran sustained a bilateral eye condition as result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  Although the Veteran asserts that his visual acuity worsened as a result of the use of eye drops during the June 2003 eye examination, the record reflects that he had previously complained of decreased vision at the time of the May 2003 eye evaluation.  Further, at that May 2003 evaluation, clinical findings showed evidence of nuclear sclerosis cataracts, which may cause vision changes, and which the November 2005 VA clinician ultimately determined were secondary to the lens changes resulting from the Veteran's cataracts.  

The is also no competent evidence showing that any additional disability resulted from that treatment constituting an event that was not reasonably foreseeable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As discussed above, the evidence does not show that any additional disability resulted from the Veteran's eye examination in May 2003; rather, the disabilities the Veteran asserts were related to this treatment either pre-existed the May 2003 visit, or were later found to have unrelated etiologies.  Further, the June 2003 VA record, which notes that the examining clinician used eye drops, reflects that these were used as part of a routine examination protocol to conduct a slit-lamp examination as well as to check on the health of the Veteran's corneas and retinas.  Nothing in this treatment record, or the remainder of the evidence of record, reflects that this was outside of the standard, normal protocol for eye examinations.

In sum, the preponderance of the evidence does not reflect that the Veteran's bilateral eye condition was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye condition is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


